DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
After reviewing pending claims filed on 06/27/2019, the examiner believed that the original claims 1-20 include two distinct inventions. The first invention (defined by claims 1-18) is drawn to text classification using three neural networks (a first neural network CNN-LSTM, a second neural network CNN and a third neural network DNN). The first invention is based on the disclosure (Spec. [0041-0042] and Fig. 1 and Fig. 2). 

The second invention (defined by claims 19-20) is related to detailed steps of generating a second graph-based dataset. The second invention is based on the disclosure (Spec. [0043], and Fig. 3). 

 The examiner contacted applicant’s representative (Mr. Kurt Buechle, Reg. 54,011). Mr. Buechle agreed to elect the first invention (claims 1-18) without traverse and cancel claims 19-20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner’s Remarks
After reviewing the claimed invention and performing prior art search, the examiner discovered a number of relevant references. Some references submitted in an IDS (filed on 06/27/2019) also have useful information related to the claimed invention. 

Although individual features may be found from one or more references, when considering all limitations recited in an independent claim 13 as a whole, the claimed invention would be unobvious over the prior art of the record.  The examiner contacted the applicant’s representative (Kurt Buechle, Reg. 54,011) and suggested amending claim 1 (a system claim) by further clarifying the claimed “a plurality of secondary data sets” in a similar way as defined in the corresponding claim 13 (a method claim). 

	Mr. Buechle sent a proposed amendment based on the discussion. After a further discussion, Mr. Buechle sent a revised version of the proposed amendment and authorized the examiner to enter the proposed amendment. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kurt Buechle (Reg. 54,011) on 01/28/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

(Currently Amended)         A neural network system comprising:
            a computer readable medium comprising:
a first neural network comprising a convolutional neural network (CNN) long short-term memory (LSTM) architecture, the first neural network configured to receive a primary data set comprising text messages and output a primary data structure[[;]], 
a second neural network comprising a CNN architecture, the second neural network configured to receive a plurality of secondary data sets derived from the primary data set and output a plurality of secondary data structures, wherein the plurality of secondary data sets comprises a graph-based feature, a semantic feature, or both,[[;]] and
a third neural network comprising a deep neural network (DNN) architecture, the third neural network configured to: 

process the combined data structure to produce a categorized data structure comprising the text messages assigned to targets; and
a processor configured to operate the first, second, and third neural networks.

2.	(Original)	The neural network system of claim 1, wherein at least one of the first, second, and third neural networks comprise a max-pooling layer, a dropout layer, or both.

3.	(Cancelled)	

4.	(Original)	The neural network system of claim 1, wherein the plurality of secondary data sets comprises at least two graph-based features.

5.	(Original)	The neural network system of claim 1, wherein the second neural network comprises a plurality of channels, and each channel of the plurality of channels comprises a different data set of the plurality of secondary data sets.

6.	(Original)	The neural network system of claim 5, wherein the second neural network comprises a convolution layer and a filter length of the convolution layer differs between channels.


the plurality of channels comprises at least three channels comprising a first channel, a second channel, and a third channel; 
the filter length of the convolution layer is different in each of the three channels; 
the plurality of secondary data sets comprising a first data set, a second data set, and a third data set[[,]]; 
the first channel comprises the first data set, the second channel comprises the second data set, and the third channel comprises the third data set; and
the first data set comprises a first graph-based feature, the second data set comprises a second graph-based feature, and the third data set comprises a semantic feature.

8.	(Currently Amended)	The neural network system of claim 1, wherein: 
the text messages comprise hate speech; 
the categorized data structure comprises a plurality of target categories; and
the target categories comprise hate targets; and the hate targets comprise two or more of behavior, religion, ethnicity, class, nationality, race, sexual orientation, disability, gender, and morphology.

9.	(Original)	The neural network system of claim 1, wherein:
the text messages comprise language relating to an event, a product, an individual, a hobby, music, a location, an activity, a health issue, a utility issue, a safety issue, a weather phenomenon, a complaint, or an emotion, or any combination thereof;

the target categories comprise events, products, individuals, hobbies, music genres, songs, locations, activities, health issues, utility issues, safety issues, weather phenomena, complaints, or emotions, or any combination thereof.

10.	(Original)	The neural network system of claim 1, wherein the output of the first neural network comprises a text pattern-based feature.

11.	(Original)	The neural network system of claim 1, wherein the third neural network is configured as a classifier comprising a plurality of binary classifiers configured to operate as a one versus all classifier. 

12.	(Currently Amended)	The neural network system of claim 1, further comprising[[:]]


	a user interface configured to enable a user to interact with the first, second, and third neural networks.
	
13.       (Currently Amended)	A method of operating a target identification system, the method comprising:
receiving a primary data set comprising text messages;

            processing the primary data set using a first convolutional neural network (CNN) comprising long short-term memory (LSTM) to produce a primary data structure comprising a text pattern feature;
            processing the plurality of secondary data sets using a second CNN to produce a plurality of secondary data structures[[,]]; 
            combining the primary data structure and the plurality of secondary data structures to produce a combined data structure; and
            processing the combined data structure using a deep neural network (DNN) configured as a classifier to output a categorized data structure comprising the text messages assigned to targets.

	14.	(Original)	The method of claim 13, wherein the processing of the primary data set comprises embedding the primary data set in the first CNN, and the processing of the plurality of secondary data sets comprises embedding the plurality of secondary data sets in the second CNN. 

15.	(Original)	The method of claim 13, wherein the combining comprises concatenating the primary data structure and the plurality of secondary data structures, and the method further comprises flattening the primary data structure and the plurality of secondary data structures prior to the concatenation.


constructing a graph comprising nodes corresponding to words in the text messages and edges connecting nodes based on occurrence within a predetermined distance;
identifying words biased by predetermined keywords in the graph to produce the graph-based feature data set, the graph-based feature data set being a first graph-based feature data set; and
identify words having a high load determined by a number of shortest path passes using a node corresponding to a word to produce a second graph-based feature data set of the secondary data set.

17.	(Currently Amended)	The method of claim 13, wherein the second CNN comprises a plurality of channels comprising a first channel configured to process the graph-based feature data set and a second channel configured to process the semantic feature data set; the method further comprising applying a different length filter to each filter.

18.	(Original)	The method of claim 13, wherein:
the text messages comprise language relating to hate, an event, a product, an individual, a hobby, music, a location, an activity, a health issue, a utility issue, a safety issue, a weather phenomenon, a complaint, or an emotion, or any combination thereof;
the categorized data structure comprises a plurality of target categories; and 


19-20.       (Cancelled)	

21.	(New)	The neural network system of claim 1, wherein the plurality of secondary data sets comprises a graph-based feature data set, or a semantic feature data set, or both.
22.	(New)	The neural network system of claim 1, wherein the plurality of secondary data sets comprises a graph-based feature data set and a semantic feature data set.

23.	(New)	A computer program product comprising a non-transitory computer readable medium, wherein the non-transitory computer readable medium stores a computer program code for operating a neural network system, wherein the computer program code is executable by one or more processors of an application server of the system to:
receive a primary data set comprising text messages;
            generate a plurality of secondary data sets from the primary data set, the generation comprising production of a graph-based feature, a semantic feature, or both;
            process the primary data set using a first convolutional neural network (CNN) comprising long short-term memory (LSTM) to produce a primary data structure comprising a text pattern feature;
            process the plurality of secondary data sets using a second CNN to produce a plurality of secondary data structures; 

            process the combined data structure using a deep neural network (DNN) configured as a classifier to output a categorized data structure comprising the text messages assigned to targets.
 

Allowable Subject Matter
Claims 1, 2, 4-18, and 21 -23 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The claimed invention defined by independent claim 1 and claim 13 is based on an original disclosure (Spec. [0041-0042], Fig. 1 and Fig. 2). In the claimed invention, three neural networks including CNN-LSTM, CNN and DNN are used for a text classification such as hate speech detection. The first neural network (CNN-LSTM) is used to generate a primary data structure and the second neural network (CNN) is used to generate the plurality of the second data structure. The third neural network (DNN) is used as a classifier based on the combined data structure. The second neural network (CNN) receives a plurality of second data sets that comprises a graphic-based feature, a semantic feature or both.
 
Sainath et al. (US PG Pub. 2016/0099010) discloses using CNN, LSTM and DNN three neural networks in serial (Fig. 1). Sainath does not disclose neural networks 

Zhang et al. (“YNU-HPCC at SemEval 2017 Task 4: Using A Multi-Channel CNN-LSTM Model for Sentiment Classification”, a reference in the submitted IDS filed on 06/27/2019) discloses using CNN-LSTM neural network for text classification. Zhang does not discloses using three neural network structure in the claimed invention as defined by independent claim 1 or 13. 

Huang et al. (“Deep Sentiment Representation Based on CNN and LSTM”, 2017) discloses using CNN to gain local features and then using LSTM to extract context-dependent features. Huang does not discloses using three neural network structure in the claimed invention as defined by independent claim 1 or 13. 

Tian et al. (A Deep Neural Network Model for Short-Term Load Forecast Based on Long Short-Term Memory Network and Convolutional Neural Network, 2018) discloses using both CNN and LSTM neural network modules to process data and the using a feature fusion network (a third neural network) to combine outputs from both CNN and LSTM network.   However, Tian does not disclose using a graph-based feature or a semantic feature for the CNN module. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659